NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 09-2880
                                     ____________

                                       HUA JIN,
                                             Petitioner
                                         v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                    Respondent

                                     ____________

                            On Petition for Review from an
                       Order of the Board of Immigration Appeals
                               (Board No. A099-669-540)
                          Immigration Judge: Mirlande Tadal
                                     ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 5, 2011

    Before: AMBRO and FISHER, Circuit Judges, and SÁNCHEZ,* District Judge.

                                (Filed: January 19, 2011)
                                     ____________

                              OPINION OF THE COURT
                                   ____________




      *
        The Honorable Juan R. Sánchez, District Judge for the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
FISHER, Circuit Judge.

       Hua Jin seeks review of an order of the Board of Immigration Appeals (“BIA”),

which dismissed her appeal from an immigration judge‟s (“IJ”) final removal order. For

the reasons stated below, we will deny the petition for review.

                                              I.

       We write for the parties, who are familiar with the factual context and legal history

of this petition. Therefore, we will set forth only those facts necessary to our analysis.

       On June 2, 2006, the Department of Homeland Security initiated removal

proceedings in immigration court in Newark, New Jersey. On November 8, 2006, Jin

filed an asylum application with the immigration court. The judge denied her applicat ion

for asylum, withholding of removal, and Convention Against Torture protection based on

a finding that Jin‟s testimony lacked credibility.

       Jin applied for asylum out of fear that she would be arrested in China due to

accusations that she harbored North Korean escapees. In her asylum application and

testimony, Jin relayed the following account. She was approached by two children and a

North Korean woman and took the three into her home, providing food and shelter for

three days. The North Korean woman stated that she needed to proceed to Beijing to

meet other North Koreans. Jin and her mother gave the woman 500 yen, and Jin

provided the woman with her phone number, which she wrote down in a book. The

woman telephoned Jin in February 2006, informing her that she was with other North



                                              2
Koreans in Beijing and that she was about to do “something very important” that would

“change their fates.” (App. at 263.) She did not tell Jin what she meant. Two days later,

Jin learned from Chinese Central Television that North Koreans attempted to break into a

Western school attached to an embassy in Beijing. Some of them successfully entered,

while others were intercepted and detained by Chinese military personnel.

       Jin later received a call from Chang Jhu Hong, her brother‟s friend, who was an

employee in the Helong City Public Security Bureau. Hong told her that he received a

fax from the Foreign Affairs Ministry of China stating that it was investigating the break-

in and that it discovered a Helong City telephone number written in a book taken from

one of the detained North Korean women. Jin then called her mother, who stated that she

felt that Jin was in imminent danger. Jin also stated that her mother told the police that

Jin was the cause of the problem. After hearing this, Jin went into hiding.

       While in hiding, Jin called her mother, who told her that the police had been to

their home and inquired about her whereabouts. Jin stated that the police told her mother

that they had reason to believe that Jin was involved or used by an “overseas anti-

communist organization to hide and protect those North Korean people who were trying

to break into the school for the children whose parents worked in the embassy.” (Id. at

107.) Jin felt that she was no longer safe, and she went to Beijing to make arrangements

to leave for the United States. She left on April 16, 2006.




                                             3
         Seven months later, in a New Jersey immigration court, Jin filed an application for

asylum, withholding of removal, and Convention Against Torture protection. The IJ

denied relief based on a finding that her testimony was not credible. Specifically, the IJ

noted that Jin‟s claims about her mother‟s encounter with the police were inconsistent

with the statement provided by her mother. Second, Jin‟s testimony that the police had

come to her home with a warrant for her arrest was inconsistent with her and her

mother‟s statements, neither of which mentioned a warrant. Third, Jin indicated in her

testimony that the police came to her home three times. But Jin was unable to state the

dates of two of the visits, her mother‟s letter only mentioned one visit on March 10, 2006,

and Jin‟s asylum application did not mention any subsequent police visits. Finally, Jin

indicated that the police wanted to arrest her because the police believed that she was an

“organizer” of the North Korean refugees, but her mother‟s letter did not support Jin‟s

claim.

         The IJ denied her application based on findings that Jin‟s testimony was

inconsistent and that there were “very serious omissions throughout the claim.” (Id. at

79.) The IJ held that she was therefore not eligible for asylum or withholding of removal.

The IJ also held that Jin failed to demonstrate that it was more likely than not that she

would be tortured if returned to China and, therefore, denied her application for

Convention Against Torture protection.




                                              4
       Jin appealed to the BIA, which found no clear error in the IJ‟s adverse credibility

determination. The BIA rested its decision upon a finding of key omissions from Jin‟s

mother‟s letter, which failed to mention that the police provided any reasons to arrest Jin,

that the police had a warrant to arrest Jin, or that her mother told the police that Jin was

responsible for harboring North Korean refugees. The BIA mentioned that the asylum

application did not refer to subsequent police visits to her home and that Jin was unable

to testify as to when these visits occurred. Jin also failed to show that the harm she fears

“bears a nexus to a statutorily protected ground.” (Id. at 4.) The BIA held that Jin was

not eligible for asylum or withholding from removal and denied her application for

Convention Against Torture protection.

       Jin now petitions to review the BIA‟s final order for removal. 1 We review legal

conclusions de novo, Ezeagwuna v. Ashcroft, 325 F.3d 396, 405 (3d Cir. 2003), and

uphold factual determinations, including adverse credibility findings, if they are

“supported by reasonable, substantial, and probative evidence on the record considered as

a whole.” Guo v. Ashcroft, 386 F.3d 556, 561 (3d Cir. 2004).




       1
        The Board of Immigration Appeals properly exercised jurisdiction under 8
C.F.R. §§ 1003.1(b)(3), 1240.15, which grant the BIA appellate jurisdiction over
decisions of immigration judges in removal proceedings. We have jurisdiction over this
appeal pursuant to 8 U.S.C. § 1252(a)(1).

                                              5
                                            II.

       Jin challenges the BIA‟s decision holding that she is not eligible for asylum and

withholding of removal. 2 The BIA rested its decision upon a finding that Jin was not a

credible witness and that she failed to corroborate her claims.

       To qualify for asylum, an applicant must establish that she is a refugee, defined as

a person who is unable or unwilling to return to her native country because of

“persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion.” 8 U.S.C.

§§ 101(a)(42), 1101(a)(42)(A). In seeking withholding of removal, an alien must

demonstrate “by clear probability” that, upon return to her home country, she will be

persecuted on account of her race, religion, nationality, membership in a particular social

group, or political opinion. 8 U.S.C. § 1208.16(b). The standard for obtaining

withholding of removal is more demanding than obtaining asylum. See Gomez-Zuluaga

v. Att’y Gen., 527 F.3d 330, 348-49 (3d Cir. 2008); Lukwago v. Ashcroft, 329 F.3d 157,

182 (3d Cir. 2003).

       An adverse credibility determination can be based on inconsistencies,

inaccuracies, or falsehoods in a witness‟s testimony and need not “go[] to the heart of the


       2
         Jin waived her opportunity to challenge the BIA‟s denial of her Convention
Against Torture application by failing to advance any arguments challenging the BIA‟s
decision. See Ghana v. Holland, 226 F.3d 175, 180 (3d Cir. 2000). But even if one reads
her brief as making such an argument, Jin‟s challenge would fail for the reasons stated
below.

                                             6
applicant‟s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii); see also Chukwu v. Att’y Gen., 484

F.3d 185, 189 (3d Cir. 2007). In reviewing a credibility determination, we exercise

deference. “[W]e are required to sustain an adverse credibility determination „unless . . .

no reasonable person‟ would have found the applicant incredible.” Chen v. Ashcroft, 376

F.3d 215, 222 (3d Cir. 2004) (citation omitted).

       We find that the adverse credibility determinations made by the IJ that were relied

upon by the BIA in reaching its conclusion rest upon substantial evidence.3 The IJ noted

discrepancies between Jin‟s testimony and the evidence she submitted. Jin testified that

the police came to her house with a warrant for her arrest because they believed she was

the organizer of the North Korean refugee group that broke into the embassy school. But

her asylum application failed to mention an arrest warrant and failed to indicate that the

police believed she was tied to the organizers of the break-in. Furthermore, her mother‟s

letter failed to mention an arrest warrant or the police motive in seeking to contact Jin.

Jin also only mentioned one visit by the police in her asylum application, though she




       3
          We generally limit review to final decisions of the BIA. Li v. Att’y Gen., 400
F.3d 157, 162 (3d Cir. 2005). However, in instances where the BIA defers to the IJ or
invokes aspects of the IJ‟s analysis and fact-finding in support of its conclusion, we have
reviewed both the IJ and the BIA decisions. See Voci v. Gonzales, 409 F.3d 607, 613
(3d. Cir. 2005). Here, the BIA did not adopt the IJ‟s adverse credibility determination in
its entirety but only adopted specific findings of the IJ in support of the BIA‟s conclusion.
Hence, we conduct review of the IJ‟s decision insofar as it was relied upon by the BIA in
reaching its conclusion.

                                              7
testified about two subsequent visits. 4 The IJ was correct in its finding that Jin‟s

embellishments in her testimony can support a finding of adverse credibility. See

Reynoso-Lopez v. Ashcroft, 369 F.3d 275, 279 (3d Cir. 2004). Considering these

inconsistencies, we find that the IJ‟s adverse credibility finding is supported by

substantial evidence. Hence, Jin failed to meet her burden of providing credible

testimony in support of her asylum application, and the BIA properly upheld the IJ‟s

denial of her application.

       The BIA also correctly found that Jin is not eligible for withholding of removal.

As Jin was unable to sustain a claim for asylum, she is unable to establish the right to

withholding of removal. Zubeda v. Ashcroft, 333 F.3d 463, 469-70 (3d Cir. 2003).

       Even if we were to assume credibility, Jin‟s claim would fail. Jin had the burden

of showing that she was persecuted or had a well-founded fear of being persecuted in

China on account of a statutorily protected ground. 8 U.S.C. §§ 1101(a)(42),

1158(b)(1)(B)(i). Jin claimed that she was persecuted and that she fears that she will be

persecuted in China for illegally harboring North Korean refugees. Even if one assumes


       4
         The IJ misinterpreted the mother‟s letter, which indeed referenced two later
police visits, but this does not explain Jin‟s omission of this fact from her initial asylum
application. This mistake with respect to Jin‟s mother‟s letter, however, is not at issue
because it was not specifically referenced or relied upon by the BIA in reaching its
conclusion. Furthermore, even if it were relied upon by the BIA, it would constitute
harmless error because the credibility determination is still supported by substantial
evidence. See Mejia-Paiz v. INS, 111 F.3d 720, 724 (9th Cir. 1997) (holding that a
mistaken finding of inconsistency was not enough to constitute reversible error because it
was but one of numerous details of the case).

                                              8
that Jin is correct that the Chinese authorities sought or will seek her arrest, an isolated

instance of harboring North Korean refugees is not a protected ground. Jin failed to

demonstrate that she harbored North Korean refugees out of a political belief or that she

meets any other protected ground recognized by 8 U.S.C. § 1158(b)(1)(B)(i).

                                             III.

       For the foregoing reasons, we will deny the petition for review.




                                               9